Citation Nr: 0105493	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  97-22 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to August 28, 1991 for 
the award of a 100 percent schedular evaluation for the 
veteran's undifferentiated-type schizophrenia.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from February 1969 to 
September 1970.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a May 1995 rating 
decision of the San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO) which granted a 100 percent evaluation 
for the veteran's service-connected undifferentiated-type 
schizophrenia and effectuated the award as of August 28, 
1991.  The veteran currently represents himself in this 
appeal.  
REMAND

The veteran asserts that the record supports assignment of an 
effective date prior to August 28, 1991 for the award of a 
100 percent evaluation for his schizophrenia.  In reviewing a 
June 1991 VA psychiatric treatment record, the Board observes 
that the veteran was seen by Norman Rosario, M.D., his 
Department of Veterans Affairs (VA) fee-basis psychiatrist, 
in August 1990, October 1990, November 1990, January 1991, 
and February 1991.  Clinical documentation of the cited 
treatment is not of record.  In reviewing a similar factual 
scenario, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide information as to all 
treatment of his service-connected 
psychiatric disorder between August 29, 
1990 and August 28, 1991 including the 
names and addresses of all treating 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact Norman Rosario, M.D., and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

3.  The RO should then readjudicate the 
veteran's entitlement to an effective 
date prior to August 28, 1991 for the 
award of a 100 percent schedular 
evaluation for his service-connected 
undifferentiated-type schizophrenia.  

4.  The veteran is placed on notice that 
he has an obligation to submit all 
relevant evidence as to the severity of 
his psychiatric disorder between August 
29, 1990 and August 28, 1991 in his 
possession or which he may obtain to the 
RO for incorporation into the record.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

